MR. JUSTICE MILBURN
delivered the opinion of the court.
This action was commenced by the plaintiff against the defendant to recover the sum of $15,000, alleged to have been received by defendant for the use and benefit of plaintiff, for that a certain mining claim, called “Britannia,” and held in the name of the defendant, was the common property of the plaintiff and the defendant, and was sold by defendant for the sum of $30,000, the plaintiff having fully paid all charges and expenses owing by him for developing the claim, etc. By. leave of court one Owsley intervened, and claimed for himself the *265said sum, of $15,000, for that ba was the owner of the undivided one-half interest in the said Britannia lode claim-. Defendant denied that either owned any interest in the property, or had any interest in the proceeds of the sale. The jury found all the issues' in favor of the defendant, and judgment was entered accordingly. The plaintiff and the intervemor severally appealed from the judgment, and from an order denying their motions for a new¡ trial.
The plaintiff argues his appeal upon the alleged error of the court in giving certain instructions and in refusing’; others1. The intervenor does the like, adding that the court erred in overruling his objection to a certain question asked by defendant of a witness named Allpo-rt.
We find nothing prejudicial to either the plaintiff or the in-tervenor in these matter’s. The instructions given and complained of are not all very clear, but were snch as could be easily understood when read in connection with the rest of the charge; and those refused,’ so far as they stated the law, were sufficiently covered by those given.
We find no substantial error to; the prejudice of either the plaintiff or the interevenor.
The order denying the motion for a new trial and the judgment are affirmed.

Affirmed.